

NIKE, INC.
GLOBAL RESTRICTED STOCK UNIT AGREEMENT

Pursuant to paragraph 7 of the 1990 Stock Incentive Plan (the “Plan”) of NIKE,
Inc., an Oregon corporation (the “Company”), and effective as of _______________
(the “Grant Date”), the Company hereby grants restricted stock units (“RSUs”) to
______________________ (the “Recipient”), subject to the terms and conditions of
this agreement between the Company and the Recipient (this “Agreement”). By
accepting this RSU grant, the Recipient agrees to all of the terms and
conditions of this Agreement, including any special terms and conditions for
non-U.S. Recipients in the attached Appendix A and any country-specific terms
and conditions in the attached Appendix B. Capitalized terms not defined in this
Agreement shall have the meanings ascribed to them in the Plan.
1.Grant of Restricted Stock Units; Dividend Equivalents. Subject to the terms
and conditions of this Agreement, the Company hereby grants to the Recipient
_______________________ RSUs. The grant of RSUs obligates the Company, upon
vesting in accordance with this Agreement, to deliver to the Recipient one share
of Class B Common Stock of the Company (a “Share”) for each RSU. Upon vesting of
each RSU, the Company also agrees to make a dividend equivalent cash payment
with respect to each vested RSU in an amount equal to the total amount of
dividends paid per share of Class B Common Stock for which the dividend record
dates occurred after the Grant Date and before the date of delivery of the
underlying Shares. The RSUs are subject to forfeiture as set forth in Section 4
below.
2.    Vesting.
2.1    Generally. All of the RSUs shall initially be unvested, and shall vest
with respect to the total number of RSUs on the __________ anniversary of the
Grant Date (provided that the Recipient is employed by or in the service of the
Company on the applicable vesting date). For purposes of this Agreement, the
Recipient is considered to be employed by or in the service of the Company if
the Recipient is employed by or in the service of the Company or any parent or
subsidiary corporation of the Company (an “Employer”). For purposes of the RSUs,
the Recipient's employment or service relationship will be considered terminated
as of the date the Recipient is no longer actively providing services to the
Company or the Employer (regardless of the reason for such termination and
whether or not later to be found invalid or in breach of employment laws in the
jurisdiction where the Recipient is employed or the terms of the Recipient’s
employment agreement, if any), and unless otherwise expressly provided in this
Agreement or determined by the Company, the Recipient’s right to vest in the
RSUs under the Plan, if any, will terminate as of such date and will not be
extended by any notice period (e.g., the Recipient's period of service would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where the Recipient is
employed or the terms of the Recipient’s employment agreement, if any); the
Compensation Committee of the Company’s Board of Directors (the “Committee”)
shall have the exclusive discretion to determine when the Recipient is no longer
actively providing services for purposes of the RSUs grant (including whether
the Recipient may still be considered to be providing services while on a leave
of absence).

6582501-v9\GESDMS

--------------------------------------------------------------------------------



2.2    Acceleration Upon Death or Disability. If the Recipient ceases to be
employed by or in the service of the Company as a result of death or physical
disability (within the meaning of Section 22(e)(3) of the Code), all of the RSUs
shall immediately vest.
2.3    Double Trigger Acceleration in Connection with a Change in Control. All
of the RSUs shall immediately vest if a Change in Control (as defined below)
occurs and at any time after the Change in Control and on or before the second
anniversary of the Change in Control, (i) the Recipient’s employment or service
is terminated by the Company (or its successor) without Cause (as defined
below), or (ii) the Recipient’s employment or service is terminated by the
Recipient for Good Reason (as defined below); provided, however, that the RSUs
may also immediately vest in connection with a Change in Control as provided in
Section 9.2 below. In addition, all of the RSUs shall vest immediately prior to
the consummation of a Change in Control if (a) the Recipient’s employment or
service is terminated by the Company without Cause or the Recipient’s employment
or service is terminated by the Recipient for Good Reason after Shareholder
Approval (as defined below) but before the Change in Control and (b) the Change
in Control occurs within one year following the Recipient’s termination of
employment or service.
2.3.1    For purposes of this Agreement, a “Change in Control” of the Company
shall mean the occurrence of any of the following events:
(a)    At any time during a period of two consecutive years, individuals who at
the beginning of such period constituted the Board of Directors of the Company
(“Incumbent Directors”) shall cease for any reason to constitute at least a
majority thereof; provided, however, that the term “Incumbent Director” shall
also include each new director elected during such two-year period whose
nomination or election was approved by two-thirds of the Incumbent Directors
then in office;
(b)    At any time that the holders of the Class A Common Stock of the Company
have the right to elect (voting as a separate class) a majority of the members
of the Board of Directors of the Company, any “person” or “group” (within the
meaning of Sections 13(d) and 14(d)(2) of the Exchange Act) shall, as a result
of a tender or exchange offer, open market purchases or privately negotiated
purchases from anyone other than the Company, have become the beneficial owner
(within the meaning of Rule 13d-3 under the Exchange Act), directly or
indirectly, of more than fifty percent (50%) of the then outstanding Class A
Common Stock of the Company;
(c)    At any time after such time as the holders of the Class A Common Stock of
the Company cease to have the right to elect (voting as a separate class) a
majority of the members of the Board of Directors of the Company, any “person”
or “group” (within the meaning of Sections 13(d) and 14(d)(2) of the Exchange
Act) shall, as a result of a tender or exchange offer, open market purchases or
privately negotiated purchases from anyone other than the Company, have become
the beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company ordinarily having the right
to vote for the election of directors (“Voting Securities”) representing thirty
percent (30%) or more of the combined voting power of the then outstanding
Voting Securities;

6582501-v9\GESDMS    2

--------------------------------------------------------------------------------



(d)    A consolidation, merger or plan of exchange involving the Company
(“Merger”) as a result of which the holders of outstanding Voting Securities
immediately prior to the Merger do not continue to hold at least 50% of the
combined voting power of the outstanding Voting Securities of the surviving
corporation or a parent corporation of the surviving corporation immediately
after the Merger, disregarding any Voting Securities issued to or retained by
such holders in respect of securities of any other party to the Merger; or
(e)    A sale, lease, exchange, or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of the
Company.
2.3.2    For purposes of this Agreement, “Shareholder Approval” shall mean
approval by the shareholders of the Company of a transaction, the consummation
of which would be a Change in Control.
2.3.3    For purposes of this Agreement, “Cause” shall mean (a) the willful and
continued failure to perform substantially the Recipient’s reasonably assigned
duties with the Company or the Employer (other than any such failure resulting
from incapacity due to physical or mental illness) after a demand for
substantial performance is delivered to the Recipient by the Company or the
Employer which specifically identifies the manner in which the Company or the
Employer believes that the Recipient has not substantially performed the
Recipient’s duties, or (b) the willful engagement in illegal conduct which is
materially and demonstrably injurious to the Company or the Employer. No act, or
failure to act, shall be considered “willful” if the Recipient reasonably
believed that the action or omission was in, or not opposed to, the best
interests of the Company or the Employer.
2.3.4    Notwithstanding any provision in the Plan to the contrary, for purposes
of this Agreement, “Good Reason” shall mean, without the Recipient’s consent:
(a)    a material diminution in the Recipient’s authority, duties and
responsibilities after Shareholder Approval, if applicable, or the Change in
Control when compared to the Recipient’s level of authority, duties, and
responsibilities for the Company’s or the Employer’s operations prior to
Shareholder Approval, if applicable, or the Change in Control; provided that
Good Reason shall not exist if the Recipient continues to have the same or a
greater general level of authority, duties, and responsibilities for Company
operations after the Change in Control as the Recipient had prior to the Change
in Control even if the Company operations are a subsidiary or division of the
surviving company,
(b)    a material reduction in the Recipient’s base pay as in effect immediately
prior to Shareholder Approval, if applicable, or the Change in Control,
(c)    a material reduction in total benefits available to the Recipient under
cash incentive, stock incentive and other employee benefit plans after
Shareholder Approval, if applicable, or the Change in Control compared to the
total package of such benefits as in effect prior to Shareholder Approval, if
applicable, or the Change in Control, or

6582501-v9\GESDMS    3

--------------------------------------------------------------------------------



(d)    the Recipient is required to be based more than 50 miles from where the
Recipient’s office is located immediately prior to Shareholder Approval, if
applicable, or the Change in Control except for required travel on company
business to an extent substantially consistent with the business travel
obligations which the Recipient undertook on behalf of the Company prior to
Shareholder Approval, if applicable, or the Change in Control.
Notwithstanding any provision in this Agreement or the Plan to the contrary, a
termination of an employment or other service relationship by the Recipient will
not be for Good Reason unless (i) the Recipient notifies the Company in writing
of the existence of the condition that the Recipient believes constitutes Good
Reason within thirty (30) days of the initial existence of such condition (which
notice specifically identifies such condition), (ii) the Company fails to remedy
such condition within thirty (30) days after the date that it receives such
notice (the “Remedial Period”), and (iii) the Recipient actually terminates the
Recipient’s employment or other service relationship within thirty (30) days
after the expiration of the Remedial Period. If the Recipient terminates his or
her employment or other service relationship before the expiration of the
Remedial Period or after the Company remedies the condition, then the
Recipient’s termination will not be considered to be for Good Reason.


3.    Delivery. Subject to Section 6 (Responsibility for Taxes) and Section 12.1
(Compliance with Law) and except as provided in Sections 4, 9 and 10 hereof,
within 30 days after any of the RSUs become vested, the Company shall deliver to
the Recipient (a) the number of Shares underlying the RSUs that vested in either
certificated form, uncertificated form or via book entry credit, and (b) the
dividend equivalent cash payment determined under Section 1 with respect to the
number of RSUs that vested (the “Dividend Equivalent Payment”) ; provided that,
if (i) the Recipient’s employment or service is terminated by the Company
without Cause or the Recipient’s employment or service is terminated by the
Recipient for Good Reason after Shareholder Approval (as defined below) but
before a Change in Control and (ii) the Change in Control occurs within one year
following the Recipient’s termination of service, such Shares and the Dividend
Equivalent Payment shall be delivered simultaneously with the closing of the
Change in Control such that the Recipient will participate as a shareholder in
receiving proceeds from such transaction with respect to those Shares.
4.    Forfeiture Restriction. If the Recipient ceases to be employed by or in
the service of the Company for any reason or for no reason, with or without
Cause, any RSUs that did not vest pursuant to Section 2 above at or prior to the
time of such termination of employment or service shall be forfeited to the
Company; provided, however, that if the Recipient’s employment or service is
terminated by the Company without Cause or by the Recipient for Good Reason
after Shareholder Approval but before a Change in Control, any RSUs will not be
forfeited under this sentence unless a Change in Control does not subsequently
occur within one year following the Recipient’s termination of employment or
service. Nothing contained in this Agreement shall confer upon the Recipient any
right to be employed by the Company or any Employer or to continue to provide
services to the Company or any Employer or to interfere in any way with the
right of the Company or any Employer to terminate the Recipient’s services at
any time for any reason, with or without Cause.

6582501-v9\GESDMS    4

--------------------------------------------------------------------------------



5.    Restriction on Transfer. The RSUs are nonassignable and nontransferable by
the Recipient, either voluntarily or by operation of law, except by will or by
the laws of descent and distribution of the state or country of the Recipient’s
domicile at the time of death.
6.    Responsibility for Taxes. The Recipient acknowledges that, regardless of
any action taken by the Company or, if different, the Employer the ultimate
liability for all income tax, social insurance, payroll tax, fringe benefits
tax, payment on account or other tax-related items related to the Recipient’s
participation in the Plan and legally applicable to the Recipient or deemed by
the Company or the Employer to be an appropriate charge to the Recipient even if
technically due by the Company or the Employer (“Tax-Related Items”), is and
remains the Recipient’s responsibility and may exceed the amount actually
withheld by the Company or the Employer. The Recipient further acknowledges that
the Company and/or the Employer (a) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the RSUs, including, but not limited to, the grant, vesting or settlement of
the RSUs, the subsequent sale of Shares acquired pursuant to such settlement and
the receipt of any dividends or any Dividend Equivalent Payment, and (b) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the RSUs to reduce or eliminate the Recipient’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Recipient is subject to Tax-Related Items in more than one jurisdiction between
the date of grant and the date of any relevant taxable or tax withholding event,
as applicable, the Recipient acknowledges that the Company and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, the
Recipient agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items.
In this regard, the Recipient authorizes the Company and/or the Employer, or
their respective agents, at their discretion, to satisfy the obligations with
regard to all Tax-Related Items by one or a combination of the following:
(i)
withholding from any Dividend Equivalent Payment;

(ii)
withholding from the Recipient’s wages or other cash compensation paid to the
Recipient by the Company and/or the Employer; or

(iii)
withholding from proceeds of the sale of Shares acquired upon vesting/settlement
of the RSUs either through a voluntary sale or through a mandatory sale arranged
by the Company (on the Recipient’s behalf pursuant to this authorization); or

(iv)
withholding in Shares to be issued upon settlement of the RSUs.

Notwithstanding the above, if the Recipient is a Section 16 officer of the
Company under the Exchange Act, as amended, then the Company will withhold in
Shares to be issued upon settlement of the RSUs, unless the use of such
withholding method is problematic under applicable

6582501-v9\GESDMS    5

--------------------------------------------------------------------------------



tax or securities law or has materially adverse accounting consequences, in
which case the Recipient may elect the form of withholding from the alternatives
above.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Recipient will receive a refund of any over-withheld amount in
cash and will have no entitlement to the Common Stock equivalent. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Recipient is deemed to have been issued the full number of Shares
subject to the vested RSUs, notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items .
Finally, the Recipient agrees to pay to the Company or the Employer, any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Recipient’s participation in the Plan
that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares, if
the Recipient fails to comply with the Recipient’s obligations in connection
with the Tax-Related Items.
7.    Rights as Shareholder. Until delivery of the Shares underlying the vested
RSUs to the Recipient, the Recipient has only the rights of a general unsecured
creditor, and no rights as a shareholder of the Company.
8.    Changes in Capital Structure. If, prior to the full vesting of all of the
RSUs granted under this Agreement, the outstanding Class B Common Stock of the
Company is increased or decreased or changed into or exchanged for a different
number or kind of shares or other securities of the Company by reason of any
recapitalization, reclassification, stock split, combination of shares or
dividend payable in shares, appropriate adjustment shall be made by the
Committee in the number and kind of shares subject to the unvested RSUs so that
the Recipient’s proportionate interest before and after the occurrence of the
event is maintained. Notwithstanding the foregoing, the Committee shall have no
obligation to effect any adjustment that would or might result in the issuance
of fractional shares, and any fractional shares resulting from any adjustment
may be disregarded or provided for in any manner determined by the Committee.
Any such adjustments made by the Committee shall be conclusive.
9.    Sale of the Company. If there shall occur a merger, consolidation or plan
of exchange involving the Company pursuant to which the outstanding shares of
Class B Common Stock of the Company are converted into cash or other stock,
securities or property, or a sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all, or substantially all,
the assets of the Company, then either:
9.1    the unvested RSUs shall be converted into restricted stock units for
stock of the surviving or acquiring corporation in the applicable transaction,
with the amount and type of shares subject thereto to be conclusively determined
by the Committee, taking into account the relative values of the companies
involved in the applicable transaction and the exchange rate, if any, used in
determining shares of the surviving corporation to be held by the former holders
of the Company’s

6582501-v9\GESDMS    6

--------------------------------------------------------------------------------



Class B Common Stock following the applicable transaction, and disregarding
fractional shares; or
9.2    all of the unvested RSUs shall immediately vest and all underlying Shares
and the Dividend Equivalent Payment shall be delivered simultaneously with the
closing of the applicable transaction such that the Recipient will participate
as a shareholder in receiving proceeds from such transaction with respect to
those Shares.
10.    Section 409A. The parties intend that this Agreement and the benefits
provided hereunder be exempt from the requirements of Section 409A of the Code
to the maximum extent possible, whether pursuant to the short-term deferral
exception described in Treasury Regulation Section 1.409A-1(b)(4) or otherwise.
To the extent Section 409A of the Code is applicable to this Agreement and such
benefits, the parties intend that this Agreement and such benefits comply with
the deferral, payout, and other limitations and restrictions imposed under
Section 409A of the Code. Notwithstanding any other provision of this Agreement
or an employment agreement or other agreement to the contrary, this Agreement
shall be interpreted, operated and administered in a manner consistent with such
intentions. Without limiting the generality of the foregoing, any delivery or
distribution contemplated under this Agreement will be made to a Recipient who
is a “specified employee” (as defined in the NIKE, Inc. Deferred Compensation
Plan) at the time of a “separation from service” (within the meaning of Section
409A of the Code) within 30 days following the earlier of (i) the expiration of
the six-month period following the Recipient’s separation from service, and (ii)
the Recipient’s death, to the extent such delayed payment is otherwise required
to avoid a prohibited distribution under Section 409A of the Code. For purposes
of Section 409A of the Code, each payment or benefit payable pursuant to this
Agreement shall be treated as a separate payment. Notwithstanding the foregoing,
this Agreement and the Plan may be amended by the Company at any time, without
the consent of any party, to the extent necessary or desirable to satisfy any of
the requirements under Section 409A of the Code, but the Company shall not be
under any obligation to make any such amendment. Nothing in this Agreement or
the Plan shall provide a basis for any person to take action against the Company
or any affiliate based on matters covered by Section 409A of the Code, including
the tax treatment of any amount paid or RSUs granted under this Agreement, and
neither the Company nor any of its affiliates shall under any circumstances have
any liability to the Recipient or his or her estate or any other party for any
taxes, penalties or interest due on amounts paid or payable under this
Agreement, including taxes, penalties or interest imposed under Section 409A of
the Code.
11.    Clawback Policy. The Recipient acknowledges and agrees that all shares
acquired by Recipient under this Agreement shall be subject to the NIKE, Inc.
Policy for Recoupment of Incentive Compensation as approved by the Board of
Directors and the Committee and in effect on the date of this Agreement.
12.    Miscellaneous.
12.1    Compliance with Law. Notwithstanding any other provision of the Plan or
this Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Shares, the Company
shall not be required to deliver any Shares issuable upon settlement of the RSUs
prior to the completion of any registration or qualification of

6582501-v9\GESDMS    7

--------------------------------------------------------------------------------



the shares under any local, state, federal or foreign securities or exchange
control law or under rulings or regulations of the U.S. Securities and Exchange
Commission (“SEC”) or of any other governmental regulatory body, or prior to
obtaining any approval or other clearance from any local, state, federal or
foreign governmental agency, which registration, qualification or approval the
Company shall, in its absolute discretion, deem necessary or advisable. The
Recipient understands that the Company is under no obligation to register or
qualify the Shares with the SEC or any state or foreign securities commission or
to seek approval or clearance from any governmental authority for the issuance
or sale of the Shares. Further, the Recipient agrees that the Company shall have
unilateral authority to amend the Plan and the Agreement without the Recipient’s
consent to the extent necessary to comply with securities or other laws
applicable to issuance of Shares.
12.2    Amendments. The Company may at any time amend this Agreement to increase
the portion of the RSUs that are vested. Otherwise, this Agreement may not be
amended without the written consent of the Recipient and the Company.
12.3    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Recipient hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
12.4    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
12.5    Appendices A and B. Notwithstanding any provisions in this Agreement,
the grant of RSUs to Recipients outside the U.S. shall be subject to the special
terms and conditions applicable to Recipients outside the U.S. set forth in
Appendix A to this Agreement and any country-specific terms and conditions for
the Recipient’s country set forth in Appendix B to this Agreement. If the
Recipient relocates outside the U.S, and/or to one of the countries included in
the Appendix B, the special terms and conditions in Appendix A and Appendix B
will apply to the Recipient, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendices A and B constitute part of this
Agreement.
12.6    Imposition of Other Requirements. The Company reserves the right to
impose other requirements upon the Recipient’s participation in the Plan, on the
RSUs and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Recipient to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing.
12.7    Complete Agreement. This Agreement, including the Appendices,
constitutes the entire agreement between the Recipient and the Company, both
oral and written concerning the matters addressed herein, except with regard to
the imposition of other requirements as described under Section 12.6 above, and
all prior agreements or representations concerning the matters addressed herein,
whether written or oral, express or implied, are terminated and of no further
effect.

6582501-v9\GESDMS    8

--------------------------------------------------------------------------------



12.8    Committee Determinations. The Recipient agrees to accept as binding,
conclusive and final all decisions and interpretations of the Committee or other
administrator of the Plan as to the provisions of the Plan or this Agreement or
any questions arising thereunder.
12.9    Notices. Any notice required or permitted under this Agreement shall be
in writing and shall be deemed sufficient when delivered personally to the party
to whom it is addressed or when deposited into the United States Mail as
registered or certified mail, return receipt requested, postage prepaid,
addressed to the Company, Attention: Corporate Secretary, at its principal
executive offices or to the Recipient at the address of Recipient in the
Company’s records, or at such other address as such party may designate by
ten (10) days’ advance written notice to the other party.
12.10    Rights and Benefits. The rights and benefits of this Agreement shall
inure to the benefit of and be enforceable by the Company’s successors and
assigns and, subject to the restrictions on transfer of this Agreement, be
binding upon the Recipient’s heirs, executors, administrators, successors and
assigns.
12.11    No Advice Regarding Grant. The Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding the
Recipient’s participation in the Plan, or the Recipient’s acquisition or sale of
the underlying shares of Class B Common Stock. The Recipient is hereby advised
to consult with his or her own personal tax, legal and financial advisors
regarding his or her participation in the Plan before taking any action related
to the Plan.
12.12    Applicable Law; Attorneys’ Fees. The terms and conditions of this
Agreement shall be governed by the laws of the State of Oregon. For purposes of
litigating any dispute that arises under this Agreement, the parties hereby
submit to and consent to the jurisdiction of, and agree that such litigation
shall be conducted in, the courts of Washington County, Oregon or the United
States District Court for the District of Oregon, where this Agreement is made
and/or to be performed. In the event either party institutes litigation
hereunder, the prevailing party shall be entitled to reasonable attorneys’ fees
to be set by the trial court and, upon any appeal, the appellate court.
12.13    Waiver. The Recipient acknowledges that a waiver by the Company of
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
the Recipient or any other Plan participant.




[nke531201310kex1_image1a02.gif]

6582501-v9\GESDMS    9

--------------------------------------------------------------------------------



APPENDIX A
TO THE
1990 STOCK INCENTIVE PLAN
GLOBAL RESTRICTED STOCK UNIT AGREEMENT
SPECIAL TERMS AND CONDITIONS FOR NON-U.S. RECIPIENTS
This Appendix A includes additional terms and conditions that govern RSUs for
Recipients residing outside of the United States. Capitalized terms not
explicitly defined in this Appendix A but defined in the Agreement shall have
the same definitions as in the Agreement.


1.    Nature of Grant. In accepting the RSUs, the Recipient understands,
acknowledges and agrees that:
1.1    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;
1.2    the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;
1.3    all decisions with respect to future RSUs or other grants, if any, will
be at the sole discretion of the Company;
1.4    the RSUs grant and the Recipient’s participation in the Plan shall not
create a right to employment or be interpreted as forming an employment or
services contract with the Company or the Employer and shall not interfere with
the ability of the Company, the Employer or any parent or subsidiary corporation
of the Company, as applicable, to terminate the Recipient’s employment or
service relationship (if any);
1.5    the Recipient is voluntarily participating in the Plan;
1.6     the RSUs and the Shares subject to the RSUs are not intended to replace
any pension rights or compensation;
1.7    the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not part of normal or expected compensation for any purpose, including
for purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments;
1.8    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

APP-1
6582501-v9\GESDMS

--------------------------------------------------------------------------------



1.9    no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from the termination of the Recipient's
employment or other service relationship (for any reason whatsoever whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Recipient is employed or the terms of the Recipient’s
employment agreement, if any), and in consideration of the grant of the RSUs to
which the Recipient is otherwise not entitled, the Recipient irrevocably agrees
never to institute any claim against the Company, any parent or subsidiary
corporation, including the Employer, waives his or her ability, if any, to bring
any such claim, and releases the Company, any parent or subsidiary corporation
and the Employer from any such claim; if, notwithstanding the foregoing, any
such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, the Recipient shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim;
1.10    the Recipient acknowledges and agrees that neither the Company, the
Employer nor any parent or subsidiary corporation of the Company shall be liable
for any foreign exchange rate fluctuation between the Recipient’s local currency
and the United States Dollar that may affect the value of the RSUs or of any
amounts due to the Recipient pursuant to the settlement of the RSUs or the
subsequent sale of any Shares acquired upon settlement.
2.    Data Privacy. The Recipient hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Recipient’s personal data as described in this Agreement and any other RSU grant
materials (“Data”) by and among, as applicable, the Employer, the Company and
any parent or subsidiary corporation for the exclusive purpose of implementing,
administering and managing the Recipient’s participation in the Plan.
The Recipient understands that the Company and the Employer may hold certain
personal information about the Recipient, including, but not limited to, the
Recipient’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all RSUs or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Recipient’s favor, for the exclusive purpose of implementing,
administering and managing the Plan.


The Recipient understands that Data will be transferred to E*Trade Corporate
Financial Services, Inc., or such other stock plan service provider as may be
selected by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. The Recipient
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than the Recipient’s country.
The Recipient understands that if he or she resides outside the United States,
he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. The Recipient authorizes the Company, E*Trade Corporate
Financial Services, Inc. and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing his or her participation in the Plan. The Recipient understands
that Data will be

APP-2
6582501-v9\GESDMS

--------------------------------------------------------------------------------



held only as long as is necessary to implement, administer and manage the
Recipient’s participation in the Plan. The Recipient understands if he or she
resides outside the United States, he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing his or her local human resources
representative. Further, the Recipient understands that he or she is providing
the consents herein on a purely voluntary basis. If the Recipient does not
consent, or if the Recipient later seeks to revoke his or her consent, his or
her employment status or service and career with the Employer will not be
adversely affected; the only adverse consequence of refusing or withdrawing the
Recipient’s consent is that the Company would not be able to grant RSUs or other
equity awards or administer or maintain such awards. Therefore, the Recipient
understands that refusing or withdrawing his or her consent may affect the
Recipient’s ability to participate in the Plan. For more information on the
consequences of the Recipient’s refusal to consent or withdrawal of consent, the
Recipient understands that he or she may contact his or her local human
resources representative.


3.    Language. If the Recipient has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.

APP-3
6582501-v9\GESDMS

--------------------------------------------------------------------------------



APPENDIX B
TO THE
1990 STOCK INCENTIVE PLAN
GLOBAL RESTRICTED STOCK UNIT AGREEMENT
COUNTRY-SPECIFIC TERMS FOR NON-U.S. RECIPIENTS
This Appendix B includes additional terms and conditions that govern RSUs for
Recipients residing in the countries below. Capitalized terms not explicitly
defined in this Appendix B but defined in the Agreement shall have the same
definitions as in the Agreement.
This Appendix B also includes information regarding certain issues of which the
Recipient should be aware with respect to participation in the Plan. The
information is based on the securities, exchange control and other laws in
effect in the respective countries as of June 2013. Such laws are often complex
and change frequently. In addition, the information contained herein is general
in nature and may not apply to the Recipient’s particular situation, and the
Company is not in a position to assure the Recipient of a particular result.
By accepting the RSUs, the Recipient agrees to comply with applicable exchange
control laws associated with participation in the Plan. The Recipient further
acknowledges that if he or she has any questions regarding his or her
responsibilities in this regard, the Recipient will seek advice from his or her
personal legal advisor, at his or her own cost, and further agrees that neither
the Company, nor any parent or subsidiary corporation, including the Employer,
will be liable for any fines or penalties resulting from Recipient’s failure to
comply with applicable laws concerning the acquisition and disposition of
Shares.
If the Recipient is a citizen or resident of a country other than the one in
which the Recipient is currently working, transfers employment after the RSUs
are granted or is considered resident of another country for local law purposes,
the information contained herein may not be applicable to the Recipient, and the
Company shall, in its discretion, determine to what extent the terms and
conditions contained herein shall apply to the Recipient.


ARGENTINA
Securities Law Information. Shares of the Company are not publicly offered or
listed on any stock exchange in Argentina. The offer is private and not subject
to the supervision of any Argentine governmental authority.
Exchange Control Information. Provided proceeds from the sale of Shares acquired
under the Plan or Dividend Equivalent Payments are held in a U.S. bank or
brokerage account for at least 10 days prior to transfer into Argentina, the
Recipient should be able to freely transfer such proceeds into Argentina,
although the Recipient should confirm this with his or her local bank. The
Argentine bank handling the transaction may request certain documentation in
connection with the request to

APP-4
6582501-v9\GESDMS

--------------------------------------------------------------------------------



transfer proceeds in Argentina, including evidence of the sale of Shares. If the
bank determines that the 10-day rule or any other rule or regulation promulgated
by the Argentina Central Bank has not been satisfied, it may require that 30% of
the proceeds be placed in a non-interest bearing dollar deposit account for a
holding period of 365 days.


Please note that exchange control regulations in Argentina are subject to
frequent change. The Recipient is solely responsible for complying with any
applicable exchange control rules and should consult with his or her personal
legal advisor prior to receiving proceeds from the sale of Shares acquired upon
vesting of the RSUs or Dividend Equivalent Payments.


Foreign Asset/Account Reporting Information. If the Recipient holds Shares
(acquired upon vesting of the RSUs or otherwise) as of December 31, the
Recipient is required to report certain information regarding the Shares on his
or her annual tax return. Note that this reporting obligation is effective as of
December 31, 2011.


AUSTRALIA
Securities Law Information. If the Recipient acquires Shares upon vesting of the
RSUs and subsequently offers the Shares for sale to a person or entity resident
in Australia, such an offer may be subject to disclosure requirements under
Australian law, and the Recipient should obtain legal advice regarding any
applicable disclosure requirements prior to making any such offer.
AUSTRIA
Consumer Protection Information. To the extent that the provisions of the
Austrian Consumer Protection Act are applicable to the Agreement and the RSUs,
the Recipient may be entitled to revoke his or her acceptance of the Agreement
if the conditions listed below are met:
(i)
The revocation must be made within one week after the Recipient accepts the
Agreement.

(ii)
The revocation must be in written form to be valid. It is sufficient if the
Recipient returns the Agreement to the Company or the Company’s representative
with language that can be understood as the Recipient’s refusal to conclude or
honor the Agreement, provided the revocation is sent within the period set forth
above.

Exchange Control Information. If the Recipient holds Shares obtained through the
Plan outside of Austria, the Employee must submit a report to the Austrian
National Bank. An exemption applies if the value of the Shares as of any given
quarter does not exceed €30,000,000 or as of December 31 does not exceed
€5,000,000. If the former threshold is exceeded, quarterly obligations are
imposed, whereas if the latter threshold is exceeded, annual reports must be
given. The annual reporting date is as of December 31 and the deadline for
filing the annual report is March 31 of the following year.
When Shares are sold, there may be exchange control obligations if the cash
received is held outside Austria. If the transaction volume of all the
Recipient’s accounts abroad exceeds €3,000,000, the

APP-5
6582501-v9\GESDMS

--------------------------------------------------------------------------------



movements and balances of all accounts must be reported monthly, as of the last
day of the month, on or before the fifteenth day of the following month.
BELGIUM
Foreign Asset/Account Reporting Information. The Recipient is required to report
any bank or brokerage accounts opened and maintained outside Belgium on his or
her annual tax return.
BRAZIL
Compliance with Law. By accepting the RSUs, the Recipient acknowledges his or
her agreement to comply with applicable Brazilian laws and to pay any and all
applicable taxes associated with the vesting of the RSUs, the receipt of any
dividends or any Dividend Equivalent Payments, and the sale of Shares issued
upon vesting of the RSUs.
Exchange Control Information. If the Recipient is a resident or domiciled in
Brazil, he or she will be required to submit an annual declaration of assets and
rights held outside of Brazil to the Central Bank of Brazil if the aggregate
value of such assets and rights is equal to or greater than US$100,000. Assets
and rights that must be reported include Shares issued upon vesting of the RSUs.
CANADA
Settlement of RSUs. RSUs will be settled in Shares only, not cash.
Termination of Employment or Service. This provision supplements Section 2 of
the Agreement.
In the event of involuntary termination of the Recipient’s employment or service
(whether or not in breach of local labor laws), the Recipient’s right to receive
and vest in the RSUs, if any, will terminate effective as of the date that is
the earlier of: (1) the date the Recipient’s employment or service relationship
is terminated, (2) the date the Recipient receives notice of termination of
employment or service from the Company or the Employer, or (3) the date the
Recipient is no longer actively employed by or in the service of the Company or
his or her Employer regardless of any notice period or period of pay in lieu of
such notice required under local law (including, but not limited to, statutory
law, regulatory law and/or common law); the Committee shall have the exclusive
discretion to determine when the Recipient no longer actively employed or in
service for purposes of the RSU grant (including whether the Recipient may still
be considered to be providing services while on a leave of absence).
The following provisions will apply if the Recipient is a resident of Quebec:
French Language Provision. The parties acknowledge that it is their express wish
that the Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.

APP-6
6582501-v9\GESDMS

--------------------------------------------------------------------------------



Les parties reconnaissent avoir exigé la rédaction en anglais de la convention,
ainsi que de tous documents exécutés, avis donnés et procédures judiciaries
intentées, directement ou indirectement, relativement à ou suite à la présente
convention.
Data Privacy. This provision supplements Section 2 of Appendix A:
The Recipient hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Recipient further authorizes the Company, any parent or subsidiary
corporation and the Committee to disclose and discuss the RSUs with their
advisors. The Recipient further authorizes the Company and any parent or
subsidiary corporation to record such information and to keep such information
in the Recipient’s employee file.
CHINA
Settlement of Restricted Stock Units and Sale of Shares. The following
provisions supplement Sections 2 and 3 of the Agreement and apply to PRC
nationals and any other individuals who are subject to exchange control
requirements in China, as determined by the Company in its sole discretion:
The Recipient agrees to maintain any Shares the Recipient obtains upon vesting
in an account with the designated Plan broker prior to sale. Further, if deemed
necessary or advisable by the Company, the Recipient agrees to immediately sell
all Shares issued upon vesting of the RSUs or within such period upon
termination of the Recipient’s status as a service provider as determined by the
Company. The Recipient agrees that the Company is authorized to instruct its
designated broker to assist with the mandatory sale of such Shares (on the
Recipient’s behalf pursuant to this authorization) and the Recipient expressly
authorizes the Company’s designated broker to complete the sale of such Shares.
The Recipient agrees to sign any forms and/or consents required by the Company’s
broker to effectuate the sale of Shares. The Recipient acknowledges that the
Company’s designated broker is under no obligation to arrange for the sale of
the Shares at any particular price.
Upon the sale of the Shares, the Company agrees to pay the Recipient the cash
proceeds from the sale of the Shares, less any brokerage fees or commissions and
subject to any obligation to satisfy Tax-Related Items. The Recipient
acknowledges that the Recipient is not aware of any material nonpublic
information with respect to the Company or any securities of the Company as of
the date of the Agreement.
Exchange Control Requirements. The following provisions will apply to PRC
nationals and any other individuals who are subject to exchange control
requirements in China, as determined by the Company in its sole discretion:
The Recipient understands and agrees that, pursuant to local exchange control
requirements, the Recipient will be required to immediately repatriate the sale
proceeds and any Dividend Equivalent Payments to China. The Recipient further
understands that, under local law, such repatriation of his or her proceeds may
need to be effectuated through a special exchange control account established by
the Company, any parent or subsidiary corporation, or the Employer, and the
Recipient hereby

APP-7
6582501-v9\GESDMS

--------------------------------------------------------------------------------



consents and agrees that any proceeds may be transferred to such special account
prior to being delivered to the Recipient.
Proceeds may be paid to the Recipient in U.S. dollars or local currency at the
Company’s discretion. If the proceeds are paid to the Recipient in U.S. dollars,
the Recipient will be required to set up a U.S. dollar bank account in China so
that the proceeds may be deposited into this account. If the proceeds are paid
to the Recipient in local currency, the Company is under no obligation to secure
any particular exchange conversion rate and the Company may face delays in
converting the proceeds to local currency due to exchange control restrictions.
The Recipient further agrees to comply with any other requirements that may be
imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in China.
CHILE
Securities Law Information. Neither the Company nor the Shares subject to the
RSUs are registered with the Chilean Registry of Securities or under the control
of the Chilean Superintendence of Securities.
Exchange Control Information. The Recipient is not required to repatriate funds
obtained from the sale of Shares or the receipt of any dividends or Dividend
Equivalent Payments. However, if the Recipient decides to repatriate such funds,
the Recipient must do so through the Formal Exchange Market if the amount of the
funds exceeds US$10,000. In such case, the Recipient must report the payment to
a commercial bank or registered foreign exchange office receiving the funds.
If the Recipient’s aggregate investments held outside of Chile exceeds
US$5,000,000 (including the investments made under the Plan), the Recipient must
report the investments annually to the Central Bank. Annex 3.1 of Chapter XII of
the Foreign Exchange Regulations must be used to file this report.
Please note that exchange control regulations in Chile are subject to change.
The Recipient should consult with his or her personal legal advisor regarding
any exchange control obligations that the Recipient may have prior to exercising
the RSUs or receiving proceeds from the sale of acquired upon vesting of the
RSUs.
Annual Tax Reporting Obligation. The Chilean Internal Revenue Service (“CIRS”)
requires all taxpayers to provide information annually regarding: (i) the taxes
paid abroad which they will use as a credit against Chilean income taxes, and
(ii) the results of foreign investments. These annual reporting obligations must
be complied with by submitting a sworn statement setting forth this information
before March 15 of each year. The forms to be used to submit the sworn statement
are Tax Form 1853 “Annual Sworn Statement Regarding Credits for Taxes Paid
Abroad” and Tax Form 1851 “Annual Sworn Statement Regarding Investments Held
Abroad.” If the Recipient is not a Chilean citizen and has been a resident in
Chile for less than three years, the Recipient is exempt from the requirement to
file Tax Form 1853. These statements must be submitted electronically through
the CIRS website: www.sii.cl.

APP-8
6582501-v9\GESDMS

--------------------------------------------------------------------------------



CZECH REPUBLIC
Exchange Control Information. Upon request of the Czech National Bank, the
Recipient may need to file a notification within 15 days of the end of the
calendar quarter in which he or she acquires Shares upon vesting of the RSUs.
However, because exchange control regulations change frequently and without
notice, the Recipient should consult with his or her personal legal advisor
prior to the vesting of the RSUs and the sale of Common Stock to ensure
compliance with current regulations. It is the Recipient’s responsibility to
comply with any applicable Czech exchange control laws.


DENMARK
Exchange Control and Tax Reporting Information. The Recipient may hold Shares
acquired upon vesting of the RSUs in a safety-deposit account (e.g., a brokerage
account) either with a Danish bank or with an approved foreign broker or bank.
If the Shares are held with a foreign broker or bank, the Recipient is required
to inform the Danish Tax Administration about the safety-deposit account. For
this purpose, he or she must file a Form V (Erklaering V) with the Danish Tax
Administration. The Form V must be signed by the Recipient and may be signed by
the broker or bank, as applicable, where the account is held.  In the event that
the applicable broker or bank does not also sign the Form V, the Recipient
acknowledges that he or she is solely responsible for providing certain details
regarding the foreign brokerage or bank account and any Shares acquired at
vesting held in such account to the Danish Tax Administration as part of his or
her annual income tax return. By signing the Form V, the Recipient authorizes
the Danish Tax Administration to examine the account. By signing the Form V, the
Recipient authorizes the Danish Tax Administration to examine the account.


In addition, if the Recipient opens a brokerage account (or a deposit account
with a U.S. bank), the brokerage account (or bank account, as applicable) will
be treated as a deposit account because cash can be held in the account.
Therefore, the Recipient must also file a Form K (Erklaering K) with the Danish
Tax Administration. Both the Recipient and the bank or broker, as applicable,
must sign the Form K. By signing the Form K, the Recipient and the broker
undertake an obligation, without further request each year, to forward
information to the Danish Tax Administration concerning the content of the
deposit account no later than February 1 of the year following the relevant
calendar year. In the event that the broker does not sign the Form K, the
Recipient is solely responsible for providing the necessary information to the
Danish Tax Administration. By signing the Form K, the Recipient authorizes the
Danish Tax Administration to examine the account.
FINLAND
There are no country-specific provisions.
FRANCE
Language Consent. By accepting the RSUs, the Recipient confirms having read and
understood the documents relating to this grant (the Plan, the French Plan
(defined below), the Agreement and

APP-9
6582501-v9\GESDMS

--------------------------------------------------------------------------------



this Appendix) which were provided in English language. The Recipient accepts
the terms of those documents accordingly.
En acceptant l’attribution, le Bénéficiaire confirme ainsi avoir reçu lu et
compris les documents relatifs à cette attribution (le Plan le Plan Français
(défini ci-dessous) et l’Accord et cette Annexe)) qui ont été communiqués en
langue anglaise. Le Bénéficiaire accepte les termes en connaissance de cause.
Tax Information. The RSUs are not intended to be French tax-qualified awards.
Foreign Asset/Account Reporting Information. The Recipient may hold Shares
obtained under the Plan outside of France provided that the Recipient declares
all foreign accounts whether open, current, or closed on his or her annual
income tax return.
GERMANY
Exchange Control Information. If the Recipient remits proceeds in excess of
€12,500 out of or into Germany, such cross-border payment must be reported
monthly to the German Central Bank. The Recipient is responsible for satisfying
the reporting obligation and should be able to obtain a copy of the form used
for this purpose from the German bank used to carry out the transfer.


GREECE
There are no country-specific provisions.
HONG KONG
Settlement of RSUs. RSUs will be settled in Shares only, not cash.
Securities Law Information: Warning: The RSUs and Shares acquired upon vesting
of the RSUs do not constitute a public offering of securities under Hong Kong
law and are available only to employees of the Company, or any parent or
subsidiary corporation. The Plan, the Agreement, and other incidental
communication materials have not been prepared in accordance with and are not
intended to constitute a “prospectus” for a public offering of securities under
the applicable securities legislation in Hong Kong. Nor have the documents been
reviewed by any regulatory authority in Hong Kong. The RSUs is intended only for
the personal use of each eligible employee of the Employer, the Company or any
parent or subsidiary corporation and may not be distributed to any other person.
The Recipient is advised to vesting caution in relation to the RSUs. If the
Recipient is in any doubt about any of the contents of the Agreement, including
this Appendix, or the Plan, the Recipient should obtain independent professional
advice.
Sale Restriction. Notwithstanding anything contrary in the Agreement or the
Plan, in the event the RSUs vests and Shares are issued to the Recipient or his
or her heirs and representatives within six months of the Grant Date, the
Recipient agrees that the Recipient or his or her heirs and representatives will
not dispose of any Shares acquired prior to the six-month anniversary of the
Grant Date.

APP-10
6582501-v9\GESDMS

--------------------------------------------------------------------------------



Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.
HUNGARY
There are no country-specific provisions.
INDIA
Repatriation of Proceeds of Sale. The Recipient agrees to repatriate all
proceeds received from the sale of Shares or the receipt of any dividends or
Dividend Equivalent Payments to India within a reasonable time following the
sale of the Shares (i.e., within 90 days). The Recipient must maintain the
foreign inward remittance certificate received from the bank where the foreign
currency is deposited in the event that the Reserve Bank of India or the Company
requests proof of repatriation. It is the Recipient’s responsibility to comply
with applicable exchange control laws in India.
Foreign Asset/Account Reporting Information. The Recipient is required to
declare any foreign bank accounts and any foreign financial assets (including
Shares held outside India) in the Recipient’s annual tax return.  The Recipient
is responsible for complying with this reporting obligation and is advised to
confer with his or her personal tax advisor in this regard.
INDONESIA
Exchange Control Information. If Recipient remits proceeds from the sale of
Shares or dividends or Dividend Equivalent Payments into Indonesia, the
Indonesian Bank through which the transaction is made will submit a report on
the transaction to the Bank of Indonesia for statistical reporting purposes. For
transactions of US$10,000 or more, a description of the transaction must be
included in the report. Although the bank through which the transaction is made
is required to make the report, you must complete a “Transfer Report Form.” The
Transfer Report Form will be provided to you by the bank through which the
transaction is made.
ISRAEL
Securities Law Notification. This offer of the RSUs does not constitute a public
offering under the Securities Law, 1968.
Settlement of RSUs and Sale of Shares. The following provisions supplement
sections 2 and 3 of the Agreement:
The Recipient agrees to maintain any Shares the Recipient obtains upon vesting
in an account with the designated Plan broker prior to sale. Further, the
Recipient agrees to immediately sell all Shares issued upon vesting of the RSUs.
The Recipient agrees that the Company is authorized to instruct its designated
broker to assist with the mandatory sale of such Shares (on the Recipient’s
behalf pursuant to this authorization) and the Recipient expressly authorizes
the Company’s designated broker to complete the sale of such Shares. The
Recipient agrees to sign any forms and/or consents required by the Company’s
broker to effectuate the sale of Shares in case of termination of the
Recipient’s status as a service provider. The Recipient acknowledges that the
Company’s designated

APP-11
6582501-v9\GESDMS

--------------------------------------------------------------------------------



broker is under no obligation to arrange for the sale of the Shares at any
particular price. Furthermore, the Recipient acknowledges that the sale of
Shares will be made as soon as administratively possible after vesting, but the
Company is not committing to sell the Shares at any particular time after
vesting.
Upon the sale of the Shares, the Company agrees to pay the Recipient the cash
proceeds from the sale of the Shares, less any brokerage fees or commissions and
subject to any obligation to satisfy Tax-Related Items. The Recipient
acknowledges that the Recipient is not aware of any material nonpublic
information with respect to the Company or any securities of the Company as of
the date of the Agreement.
ITALY
Data Privacy Notice. This provision replaces Section 2 of Appendix A:
The Recipient understands that the Company and the Employer as a data processor
of the Company may hold certain personal information about the Recipient,
including, but not limited to, the Recipient’s name, home address and telephone
number, date of birth, social insurance or other identification number, salary,
nationality, job title, any Shares of stock or directorships held in the Company
or any parent or subsidiary corporation, details of all RSUs or any other
entitlement to Shares of stock awarded, canceled, vesting, vested, unvested or
outstanding in the Recipient’s favor, and that the Company and the Employer will
process said data and other data lawfully received from third parties
(collectively, “Personal Data”) for the exclusive purpose of managing and
administering the Plan and complying with applicable laws, regulations and
legislation. The Recipient also understands that providing the Company with
Personal Data is mandatory for compliance with laws and is necessary for the
performance of the Plan and that the Recipient’s denial to provide Personal Data
would make it impossible for the Company to perform its contractual obligations
and may affect the Recipient’s ability to participate in the Plan. The Recipient
understands that Personal Data will not be publicized, but it may be accessible
by the Employer as a data processor of the Company and within the Employer’s
organization by its internal and external personnel in charge of processing.
Furthermore, Personal Data may be transferred to banks, other financial
institutions or brokers involved in the management and administration of the
Plan. The Recipient understands that Personal Data may also be transferred to
the independent registered public accounting firm engaged by the Company, and
also to the legitimate addressees under applicable laws. The Recipient further
understands that the Company and any parent or subsidiary corporation will
transfer Personal Data amongst themselves as necessary for the purpose of
implementation, administration and management of the Recipient’s participation
in the Plan, and that the Company and any parent or subsidiary corporation may
each further transfer Personal Data to third parties assisting the Company in
the implementation, administration and management of the Plan, including any
requisite transfer of Personal Data to a broker or other third party with whom
the Recipient may elect to deposit any Shares acquired under the Plan or any
proceeds from the sale of such Shares. Such recipients may receive, possess,
use, retain and transfer Personal Data in electronic or other form, for the
purposes of implementing, administering and managing the Recipient’s
participation in the Plan. The Recipient understands that these recipients may
be acting as controllers, processors or

APP-12
6582501-v9\GESDMS

--------------------------------------------------------------------------------



persons in charge of processing, as the case may be, according to applicable
privacy laws, and that they may be located in or outside the European Economic
Area, such as in the United States or elsewhere, including countries that do not
provide an adequate level of data protection as intended under Italian privacy
law.
Should the Company vesting its discretion in suspending all necessary legal
obligations connected with the management and administration of the Plan, it
will delete Personal Data as soon as it has accomplished all the necessary legal
obligations connected with the management and administration of the Plan.
The Recipient understands that Personal Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Personal Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.
The processing activity, including communication, the transfer of Personal Data
abroad, including outside of the European Economic Area, as specified herein and
pursuant to applicable laws and regulations, does not require the Recipient’s
consent thereto as the processing is necessary to performance of law and
contractual obligations related to implementation, administration and management
of the Plan. The Recipient understands that, pursuant to Section 7 of the
Legislative Decree no. 196/2003, he or she has the right at any moment to,
including, but not limited to, obtain confirmation that Personal Data exists or
not, access, verify its content, origin and accuracy, delete, update, integrate,
correct, block or stop, for legitimate reason, the Personal Data processing. To
vesting privacy rights the Recipient should address the Data Controller as
defined in the employee privacy policy. Furthermore, the Recipient is aware that
Personal Data will not be used for direct marketing purposes. In addition,
Personal Data provided can be reviewed and questions or complaints can be
addressed by contacting the Recipient’s human resources department.
Plan Document Acknowledgment. By accepting the RSUs, the Recipient acknowledges
that he or she has received a copy of the Plan, the Agreement (including this
Appendix) and has reviewed the Plan and the Agreement in their entirety and
fully accepts all provisions thereof. The Recipient further acknowledges that he
or she has read and specifically and expressly approves (a) the following
provisions of the Agreement: Section 2: Vesting; Section 3: Delivery; Section 6:
Responsibility for Taxes; Section 11: Clawback Policy; Section 12:
Miscellaneous; and (b) the following provisions of this Appendix: (i) Section
1: Nature of Grant; (ii) Section 3: Language; and (iii) all provisions for Italy
in this Appendix.
Exchange Control Information. The Recipient is required to report the following
on his or her annual tax return: (1) any transfers of cash or Shares to or from
Italy exceeding €10,000, (2) any foreign investments or investments held outside
of Italy at the end of the calendar year exceeding €10,000 if such investments
(e.g., RSUs, Shares, or cash) may result in income taxable in Italy, and (3) the
amount of the transfers to and from abroad which have had an impact during the
calendar year on the Recipient’s foreign investments or investments held outside
of Italy. Under certain

APP-13
6582501-v9\GESDMS

--------------------------------------------------------------------------------



circumstances, the Recipient may be exempt from the requirement under (1) above
if the transfer or investment is made through an authorized broker resident in
Italy.


KOREA
Exchange Control Information. If the Recipient realizes US$500,000 or more from
the sale of Shares or the receipt of Dividend Equivalent Payments in a single
transaction, he or she must repatriate the proceeds to Korea within eighteen
(18) months of the sale/receipt.
MALAYSIA
Insider Trading Information. The Recipient should be aware of the Malaysian
insider-trading rules, which may impact his or her acquisition or disposal of
Shares or rights to Shares under the Plan. Under the Malaysian insider-trading
rules, the Recipient is prohibited from selling Shares when he or she is in
possession of information which is not generally available and which he or she
knows or should know will have a material effect on the price of Shares once
such information is generally available.
Director Notification Obligation. If the Recipient is a director of the
Company’s Malaysian subsidiary, he or she is subject to certain notification
requirements under the Malaysian Companies Act. Among these requirements is an
obligation to notify the Malaysian subsidiary in writing when the Recipient
receives or disposes of an interest (e.g., RSUs, Shares) in the Company or any
related company. Such notifications must be made within 14 days of receiving or
disposing of any interest in the Company or any related company.
MEXICO
No Entitlement or Claims for Compensation. The following provision supplements
Section 1 of Appendix A:
By accepting the RSUs, the Recipient understands and agrees that any
modification of the Plan or the Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of employment.
Policy Statement. The invitation the Company is making under the Plan is
unilateral and discretionary and, therefore, the Company reserves the absolute
right to amend it and discontinue it at any time without any liability.
The Company, with registered offices at One Bowerman Drive, Beaverton OR, 97005,
U.S.A., is solely responsible for the administration of the Plan and
participation in the Plan and, in the Recipient’s case, the acquisition of
Shares does not, in any way, establish an employment relationship between the
Recipient and the Company since the Recipient is participating in the Plan on a
wholly commercial basis, nor does it establish any rights between the Recipient
and the Employer.

APP-14
6582501-v9\GESDMS

--------------------------------------------------------------------------------



Plan Document Acknowledgment. By accepting the RSUs, the Recipient acknowledges
that he or she has received copies of the Plan, has reviewed the Plan and the
Agreement in their entirety and fully understands and accepts all provisions of
the Plan and the Agreement.
In addition, by accepting the RSUs, the Recipient further acknowledges that he
or she has read and specifically and expressly approves the terms and conditions
in Section 1 of Appendix A, in which the following is clearly described and
established: (i) participation in the Plan does not constitute an acquired
right; (ii) the Plan and participation in the Plan is offered by the Company on
a wholly discretionary basis; (iii) participation in the Plan is voluntary; and
(iv) the Company and any parent or subsidiary corporation are not responsible
for any decrease in the value of the Shares underlying the RSUs.
Finally, the Recipient hereby declares that he or she does do not reserve any
action or right to bring any claim against the Company for any compensation or
damages as a result of participation in the Plan and therefore grants a full and
broad release to the Employer and the Company and any parent or subsidiary
corporation with respect to any claim that may arise under the Plan.
Spanish Translation
Reconocimiento de la Ley Laboral. Estas disposiciones complementan el apartado 1
en el Apéndice A :
Por medio de la aceptación de las Unidades de Acciones Restringidas, quien tiene
las Unidades de Acciones Restringidas manifiesta que entiende y acuerda que
cualquier modificación del Plan o su terminación no constituye un cambio o
desmejora en los términos y condiciones de empleo.
Declaración de Política. La invitación por parte de la Compañía bajo el Plan es
unilateral y discrecional y, por lo tanto, la Compañía se reserva el derecho
absoluto de modificar y discontinuar el mismo en cualquier momento, sin ninguna
responsabilidad.
La Compañía, con oficinas registradas ubicadas en One Bowerman Drive, Beaverton
OR, 97005, EE.UU., es la única responsable por la administración del Plan y de
la participación en el mismo y, en el caso del que tiene las Unidades de
Acciones Restringidas, la adquisición de acciones no establece de forma alguna,
una relación de trabajo entre el que tiene las Unidades de Acciones Restringidas
y la Compañía, ya que la participación en el Plan por parte del que tiene la
opción es completamente comercial, así como tampoco establece ningún derecho
entre el que tiene las Unidades de Acciones Restringidas y el patrón.
Reconocimiento del Plan de Documentos. Por medio de la aceptación de las
Unidades de Acciones Restringidas, el que tiene las Unidades de Acciones
Restringidas reconoce que ha recibido copias del Plan, que el mismo ha sido
revisado al igual que la totalidad del Acuerdo y, que ha entendido y aceptado
las disposiciones contenidas en el Plan y en el Acuerdo.
Adicionalmente, por medio de la aceptación de las Unidades de Acciones
Restringidas, el que tiene la opción reconoce que ha leído, y que aprueba
específica y expresamente los términos y condiciones contenidos en el apartado 1
Condiciones adicionales para todos los no-EE.UU. Recipients en el

APP-15
6582501-v9\GESDMS

--------------------------------------------------------------------------------



Apéndice A, sección en la cual se encuentra claramente descrito y establecido lo
siguiente: (i) la participación en el Plan no constituye un derecho adquirido;
(ii) el Plan y la participación en el mismo es ofrecida por la Compañía de forma
enteramente discrecional; (iii) la participación en el Plan es voluntaria; y
(iv) la Compañía, así como su sociedad controlante, subsidiaria or filiales no
son responsables por cualquier detrimento en el valor de las acciones en
relación con las Unidades de Acciones Restringidas.
Finalmente, por medio de la presente quien tiene las Unidades de Acciones
Restringidas declara que no se reserva ninguna acción o derecho para interponer
una demanda en contra de la Compañía por compensación, daño o perjuicio alguno
como resultado de la participación en el Plan y en consecuencia, otorga el más
amplio finiquito a su patrón, así como a la Compañía, a su sociedad controlante,
subsidiaria or filiales con respecto a cualquier demanda que pudiera originarse
en virtud del Plan.
NETHERLANDS
Labor Law Acknowledgment. By accepting the RSUs, the Recipient acknowledges
that: (i) the RSUs are intended as an incentive for the Recipient to remain
employed with the Employer and is not intended as remuneration for labor
performed; and (ii) the RSUs is not intended to replace any pension rights or
compensation.
Insider Trading Information. The Recipient should be aware of the Dutch
insider-trading rules, which may impact the sale of Shares issued upon vesting
of the RSUs. In particular, the Recipient may be prohibited from effectuating
certain transactions if he or she has inside information about the Company.
Under Article 5:56 of the Dutch Financial Supervision Act, anyone who has
“insider information” related to an issuing company is prohibited from
effectuating a transaction in securities in or from the Netherlands. “Inside
information” is defined as knowledge of specific information concerning the
issuing company to which the securities relate or the trade in securities issued
by such company, which has not been made public and which, if published, would
reasonably be expected to affect the share price, regardless of the development
of the price. The insider could be any employee of the Company or a subsidiary
in the Netherlands who has inside information as described herein.
Given the broad scope of the definition of inside information, a Recipient
working at a parent or subsidiary corporation of the Company in the Netherlands
may have inside information and, thus, would be prohibited from effectuating a
transaction in securities in the Netherlands at a time when he or she has such
inside information.
If the Recipient is uncertain whether the insider-trading rules apply to him or
her, then the Recipient should consult with his or her personal legal advisor.


NEW ZEALAND
There are no country-specific provisions.

APP-16
6582501-v9\GESDMS

--------------------------------------------------------------------------------



NORWAY
There are no country-specific provisions.
PHILIPPINES
Securities Law Information. Recipient acknowledge that he or she is permitted to
sell Shares acquired under the Plan through the designated Plan broker appointed
by the Company (or such other broker to whom the Recipient may transfer the
Shares), provided that such sale takes place outside of the Philippines through
the facilities of New York Stock Exchange on which the Shares are listed.
POLAND
Exchange Control Information. If the Recipient holds foreign securities
(including Shares) and maintains accounts abroad, the Recipient may be required
to file certain reports with the National Bank of Poland. Specifically, if the
value of securities and cash held in such foreign accounts exceeds PLN 7
million, the Recipient must file reports on the transactions and balances of the
accounts on a quarterly basis. Further, any fund transfers into or out of Poland
in excess of €15,000 must be effected through a bank in Poland. Polish residents
are required to store all documents related to foreign exchange transactions for
a period of five years.
PORTUGAL
Exchange Control Information. If the Recipient holds Shares upon vesting of the
RSUs, the acquisition of Shares should be reported to the Banco de Portugal for
statistical purposes. If the Shares are deposited with a commercial bank or
financial intermediary in Portugal, such bank or financial intermediary will
submit the report on the Recipient’s behalf. If the Shares are not deposited
with a commercial bank or financial intermediary in Portugal, the Recipient is
responsible for submitting the report to the Banco de Portugal.
Language Consent. The Recipient hereby expressly declares that he or she has
full knowledge of the English language and has read, understood and fully
accepted and agreed with the terms and conditions established in the Plan and
the Agreement.


O Contratado, pelo presente instrumento, declara expressamente que tem pleno
conhecimento da língua inglesa e que leu, compreendeu e livremente aceitou e
concordou com os termos e condições estabelecidas no Plano e no Acordo de
Atribuição (Agreement em inglês).
RUSSIA
U.S. Transaction. Upon vesting of the RSUs, any Shares to be issued to the
Recipient shall be delivered to the Recipient through a bank or brokerage
account in the United States. The Recipient is not permitted to sell the Shares
directly to other Russian legal entities or individuals.



APP-17
6582501-v9\GESDMS

--------------------------------------------------------------------------------



Securities Law Information. The Appendices, the Agreement, the Plan and all
other materials that the Recipient may receive regarding participation in the
Plan do not constitute advertising or an offering of securities in Russia. The
issuance of securities pursuant to the Plan has not and will not be registered
in Russia; hence, the securities described in any Plan-related documents may not
be used for offering or public circulation in Russia.
Please note that, under the Russian law, the Recipient is not permitted to sell
the Company’s Shares directly to other Russian individuals and the Recipient is
not permitted to bring share certificates into Russia. All Shares issued upon
vesting of the RSUs will be maintained on the Recipient’s behalf in the United
States.
Exchange Control Information. Under current exchange control regulations, within
a reasonably short time after sale of the Shares acquired upon vesting of the
RSUs or the receipt of dividends or Dividend Equivalent Payments, the Recipient
must repatriate the proceeds to Russia. Such proceeds must be initially credited
to the Recipient through a foreign currency account at an authorized bank in
Russia. After the proceeds are initially received in Russia, they may be further
remitted to foreign banks in accordance with Russian exchange control laws. The
Recipient is strongly encouraged to contact his or her personal advisor to
confirm the applicable Russian exchange control rules because significant
penalties may apply in the case of non-compliance and because exchange control
requirements may change.
Anti-Corruption Legislation Information. Under new anti-corruption laws,
individuals holding public office in Russian, as well as their spouses and
dependent children, may be prohibited from opening or maintaining a foreign
brokerage or bank account and holding any securities, whether acquired directly
or indirectly, in a foreign company (including Shares acquired under the Plan).
The Recipient is strongly advised to consult with his or her personal legal
advisor to determine whether the regulation applies to the Recipient.
SINGAPORE
Securities Law Information. The RSUs were granted to the Recipient pursuant to
the “Qualifying Person” exemption under section 273(1)(f) of the Singapore
Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Company has not
been lodged or registered as a prospectus with the Monetary Authority of
Singapore. The Recipient should note that his or her RSUs are subject to section
257 of the SFA and the Recipient will not be able to make any subsequent sale in
Singapore, or any offer of such subsequent sale of the Shares underlying the
RSUs unless such sale or offer in Singapore is made pursuant to the exemptions
under Part XIII Division (1) Subdivision (4) (other than section 280) of the
SFA.
Director Notification Obligation. If the Recipient is a director, associate
director or shadow director of a Singapore subsidiary of the Company, the
Recipient is subject to certain notification requirements under the Singapore
Companies Act. Among these requirements is an obligation to notify the
Singaporean subsidiary in writing when the Recipient receives an interest (e.g.,
RSUs, Shares) in the Company or any related companies. In addition, the
Recipient must notify the Singapore subsidiary when the Recipient sells Shares
of the Company or any related company (including when the Recipient sells Shares
acquired under the Plan). These notifications must be

APP-18
6582501-v9\GESDMS

--------------------------------------------------------------------------------



made within two business days of acquiring or disposing of any interest in the
Company or any related company. In addition, a notification must be made of the
Recipient’s interests in the Company or any related company within two business
days of becoming a director.
Insider Trading Information. The Recipient should be aware of the Singaporean
insider-trading rules, which may impact the Recipient’s acquisition or disposal
of Shares or rights to Shares. Under the Singaporean insider-trading rules, the
Recipient is prohibited from acquiring or selling Shares or rights to Shares
(e.g., RSUs under the Plan) when the Recipient is in possession of information
which is not generally available and which the Recipient knows or should know
will have a material effect on the price of Shares once such information is
generally available.
SOUTH AFRICA
Responsibility for Taxes. The following provision supplements Section 6 of the
Agreement:
By accepting the RSUs, the Recipient agrees that, immediately upon vesting of
the RSUs, he or she will notify the Employer of the amount of any gain realized.
If the Recipient fails to advise the Employer of the gain realized upon vesting,
he or she may be liable for a fine. The Recipient will be solely responsible for
paying any difference between the actual tax liability and the amount withheld.
Exchange Control Information. The Recipient should consult his or her personal
advisor to ensure compliance with applicable exchange control regulations in
South Africa, as such regulations are subject to frequent change. The Recipient
is responsible for ensuring compliance with all exchange control laws in South
Africa.
SPAIN
Labor Law Acknowledgment. In accepting the RSUs, the Recipient consents to
participate in the Plan and acknowledges that he or she has received a copy of
the Plan.
The Recipient understands that the Company has unilaterally, gratuitously and
discretionally decided to grant stock RSUs under the Plan to individuals who may
be employees of the Company or a parent or subsidiary corporation throughout the
world. The decision is a limited decision that is entered into upon the express
assumption and condition that any grant will not economically or otherwise bind
the Company, the Employer, or any parent or subsidiary corporation.
Consequently, the Recipient understands that the RSUs are granted on the
assumption and condition that the RSUs and any Shares acquired upon vesting of
the RSUs are not part of any employment contract (either with the Company, the
Employer, or any parent or subsidiary corporation) and shall not be considered a
mandatory benefit, salary for any purposes (including severance compensation) or
any other right whatsoever. Further, the Recipient understands and freely
accepts that there is no guarantee that any benefit whatsoever shall arise from
any gratuitous and discretionary grant since the future value of the RSUs and
the underlying Shares is unknown and unpredictable. In addition, the Recipient
understands that the RSUs would not be granted to the Recipient but for the
assumptions and conditions referred to herein; thus, the Recipient acknowledges
and freely accepts that should any

APP-19
6582501-v9\GESDMS

--------------------------------------------------------------------------------



or all of the assumptions be mistaken or should any of the conditions not be met
for any reason, then the grant of the RSUs shall be null and void.
The RSUs are a conditional right to Shares and can be forfeited in the case of,
or affected by, the Recipient’s termination of service or employment. This will
be the case, for example, even if (1) the Recipient is considered to be unfairly
dismissed without good cause; (2) the Recipient is dismissed for disciplinary or
objective reasons or due to a collective dismissal; (3) the Recipient terminates
employment or service due to a change of work location, duties or any other
employment or contractual condition; (4) the Recipient terminates employment or
service due to unilateral breach of contract of the Company, the Employer, or
any parent or subsidiary corporation; or (5) the Recipient’s employment or
service terminates for any other reason whatsoever, except for reasons specified
in the Agreement. Consequently, upon termination of the Recipient’s employment
or service for any of the reasons set forth above, the Recipient may
automatically lose any rights to the unvested RSUs granted to him or her as of
the date of the Recipient’s termination of employment, as described in the Plan
and the Agreement.
Exchange Control Information. The Recipient must declare the acquisition of
Shares to the Dirección General de Comercial e Inversiones (the “DGCI”) of the
Ministerio de Economia for statistical purposes. The Recipient must also declare
ownership of any Shares with the DGCI each January while the Shares are owned.
In addition, if the Recipient wishes to import the ownership title of any Shares
(i.e., share certificates) into Spain, he or she must declare the importation of
such securities to the DGCI.
When receiving foreign currency payments derived from the ownership of Shares
(i.e., cash dividends, Dividend Equivalent Payment or sale proceeds) in excess
of €50,000, the Recipient must inform the financial institution receiving the
payment of the basis upon which such payment is made. The Recipient will need to
provide the financial institution with the following information: (i) the
Recipient’s name, address and fiscal identification number; (ii) the name and
corporate domicile of the Company; (iii) the amount of the payment; (iv) the
currency used; (v) the country of origin; (vi) the reasons for the payment; and
(vii) additional information that may be required.
Securities Law Information. The grant of RSUs and the Shares issued pursuant to
the vesting of the RSUs are considered a private placement outside of the scope
of Spanish laws on public offerings and issuances of securities.
Foreign Asset/Account Reporting Information. Effective January 1, 2013, the
Recipient is required to declare electronically to the Bank of Spain any
securities accounts (including brokerage accounts held abroad), as well as the
Shares held in such accounts if the value of the transactions during the prior
tax year or the balances in such accounts as of December 31 of the prior tax
year exceed €1,000,000.
Further, effective January 1, 2013, to the extent that the Recipient holds
Shares and/or has bank accounts outside Spain with a value in excess of €50,000
(for each type of asset) as of December 31, the Recipient will be required to
report information on such assets on his or her tax return (tax form 720) for
such year.  After such Shares and/or accounts are initially reported, the
reporting

APP-20
6582501-v9\GESDMS

--------------------------------------------------------------------------------



obligation will apply for subsequent years only if the value of any
previously-reported Shares or accounts increases by more than €20,000.
SWEDEN
There are no country-specific provisions.
SWITZERLAND
Securities Law Information. The grant of the RSUs is considered a private
offering in Switzerland and is, therefore, not subject to registration in
Switzerland.
TAIWAN
Exchange Control Information. The Recipient may acquire foreign currency
(including proceeds from the sale of Shares and the receipt of any dividends or
Dividend Equivalent Payments) into Taiwan up to US$5,000,000 per year. If the
transaction amount is TWD500,000 or more in a single transaction, the Recipient
must submit a foreign exchange transaction form and also provide supporting
documentation to the satisfaction of the handling bank.
If the transaction amount is US$500,000 or more, the Recipient may be required
to provide additional supporting documentation to the satisfaction of the bank.
The Recipient should consult his or her personal advisor to ensure compliance
with applicable exchange control laws in Taiwan.
THAILAND
Exchange Control Information. When the Recipient sells Shares issued upon
vesting of the RSUs or receives Dividend Equivalent Payments, the Recipient must
repatriate all cash proceeds to Thailand and then convert such proceeds to Thai
Baht within 360 days of repatriation. If the amount of the Recipient’s proceeds
is US$50,000 or more, the Recipient must specifically report the inward
remittance to the Bank of Thailand on a foreign exchange transaction form. If
the Recipient fails to comply with these obligations, the Recipient may be
subject to penalties assessed by the Bank of Thailand.
The Recipient should consult his or her personal advisor prior to taking any
action with respect to remittance of proceeds from the sale of Shares into
Thailand. The Recipient is responsible for ensuring compliance with all exchange
control laws in Thailand.
TURKEY
Securities Law Information. By accepting the RSUs, the Recipient understands and
agrees that he or she is not permitted to sell any Shares acquired under the
Plan in Turkey.  The Shares are currently traded on the New York Stock Exchange,
which is located outside of Turkey, under the ticker symbol “NKE” and the Shares
may be sold through this exchange.
Exchange Control Information. The Recipient likely will be required to engage a
Turkish financial intermediary to assist with the sale of Shares acquired under
the Plan.  While the Recipient should

APP-21
6582501-v9\GESDMS

--------------------------------------------------------------------------------



not need to engage a Turkish financial intermediary with respect to the
acquisition of such Shares (as no consideration is paid), this is less certain. 
As the Recipient is solely responsible for complying with the financial
intermediary requirements and because the application of the requirements to
participation in the Plan is uncertain, the Recipient should consult his or her
personal legal advisor prior to the vesting of the RSUs or any sale of Shares to
ensure compliance.
UNITED KINGDOM
Settlement of RSUs. RSUs will be settled in Shares only, not cash.
Tax Obligations. The following provisions supplement Section 6 of the Agreement:
The Recipient agrees that, if Recipient does not pay or the Employer or the
Company does not withhold from the Recipient the full amount of income tax that
the Recipient owes at vesting of the RSUs or the receipt of any other benefit in
connection with the RSUs (the “Taxable Event”) within 90 days after the Taxable
Event, or such other period specified in section 222(1)(c) of the U.K. Income
Tax (Earnings and Pensions) Act 2003, then the amount that should have been
withheld shall constitute a loan owed by the Recipient to the Employer,
effective 90 days after the Taxable Event. The Recipient agrees that the loan
will bear interest at the HMRC’s official rate and will be immediately due and
repayable by the Recipient, and the Company and/or the Employer may recover it
at any time thereafter by withholding by any of the means set forth in the
Agreement. The Recipient also authorizes the Company to delay the issuance of
any Shares unless and until the loan is repaid in full.


If the Recipient is an officer or executive director (as within the meaning of
Section 13(k) of the U.S. Securities and Exchange Act of 1934, as amended), the
Recipient is not eligible for such a loan and the terms of the immediately
foregoing provision will not apply to the Recipient. In the event that the
Recipient is an officer or director, as defined above, and income tax is not
collected from or paid by the Recipient by the Due Date, the amount of any
uncollected income tax may constitute a benefit to the Recipient on which
additional income tax and National Insurance Contributions (NICs) may be
payable. The Recipient will be responsible for reporting and paying any income
tax due on this additional benefit directly to HMRC under the self-assessment
regime and for reimbursing the Company or the Employer, as applicable, for the
value of any employee NICs due on this additional benefit, which the Company or
the Employer may recover from the Recipient at any time by any of the means
referred to in Section 6 of the Agreement.


URUGUAY


There are no country-specific provisions.



APP-22
6582501-v9\GESDMS

--------------------------------------------------------------------------------



VIETNAM
Settlement of RSUs and Sale of Shares. The following provision supplements
Sections 2 and 3 of the Agreement:
The Recipient agrees to maintain any Shares the Recipient obtains upon vesting
in an account with the designated Plan broker prior to sale. Further, the
Recipient agrees to immediately sell all Shares issued upon vesting of the RSUs.
The Recipient agrees that the Company is authorized to instruct its designated
broker to assist with the mandatory sale of such Shares (on the Recipient’s
behalf pursuant to this authorization) and the Recipient expressly authorizes
the Company’s designated broker to complete the sale of such Shares. The
Recipient agrees to sign any forms and/or consents required by the Company’s
broker to effectuate the sale of Shares in case of termination of the
Recipient’s status as a service provider. The Recipient acknowledges that the
Company’s designated broker is under no obligation to arrange for the sale of
the Shares at any particular price. Furthermore, the Recipient acknowledges that
the sale of Shares will be made as soon as administratively possible after
vesting, but the Company is not committing to sell the Shares at any particular
time after vesting.
Upon the sale of the Shares, the Company agrees to pay the Recipient the cash
proceeds from the sale of the Shares, less any brokerage fees or commissions and
subject to any obligation to satisfy Tax-Related Items. The Recipient
acknowledges that the Recipient is not aware of any material nonpublic
information with respect to the Company or any securities of the Company as of
the date of the Agreement.
Exchange Control Information. All cash proceeds received in relation to the RSUs
must be immediately repatriated to Vietnam. Such repatriation of proceeds may
need to be effectuated through a special exchange control account established by
the Company or any parent or subsidiary corporation, including the Employer. By
accepting the RSUs, the Recipient consents and agrees that the cash proceeds may
be transferred to such special account prior to being delivered to the
Recipient.





APP-23
6582501-v9\GESDMS